UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 29, 2014 WORLD SURVEILLANCE GROUP INC. (Exact name of registrant as specified in its charter) Delaware 001-32509 88-0292161 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) State Road 405, Building M6-306A, Room 1400, Kennedy Space Center, FL 32815 (Address of principal executive offices and Zip Code) Registrant's telephone number, including area code (321) 452-3545 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.07Submission of Matters to a Vote of Security Holders (a) At the Annual Meeting of the holders of common stock of World Surveillance Group Inc. (the “Company”) held on July 29, 2014, the proposals listed below were submitted to a vote of the shareholders. (b) At the Annual Meeting, each of the proposals was approved by the shareholders pursuant to the voting results set forth below. Proposal 1 – Election of Directors Nominees Votes For Votes Withheld Broker Non-Votes Wayne P. Jackson Proposal 2 – Nonbinding Advisory Resolution Approving the Company’s Executive Compensation The shareholders approved a nonbinding advisory resolution approving the Company’s executive compensation, as set forth below: Votes For Votes Against Abstain Broker Non-Votes Proposal 3 – Ratification of Appointment of Company’s Independent Registered Public Accounting Firm, Rosen Seymour Shapss Martin & Company LLP The shareholders ratified the appointment of Rosen Seymour Shapss Martin & Company LLP, as the Company’s independent registered public accounting firm, as set forth below: Votes For Votes Withheld Abstain There were no broker non-votes. ITEM 7.01Regulation FD The Company held its Annual Meeting of Stockholders on Tuesday, July 29, 2014.Following the formal business of the 2014 Annual Meeting, Drew West, the Company’s Chairman of the Board, provided certain management discussion points regarding the Company, a copy of which are attached hereto as Exhibit 99.1. The information contained in this Report on Form 8-K, including the exhibit hereto, is furnished and shall not be deemed filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, or incorporated by reference into any registration statement or other document filed pursuant to the Securities Act of 1933, as amended, except as expressly stated in such filing. ITEM 9.01Financial Statements and Exhibits. (d)Exhibits. Exhibit Number Description World Surveillance Group Inc. 2014 Annual Shareholders Meeting – July 29, 2014 Management Discussion Points SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. World Surveillance Group Inc. (Registrant) Date: July 30, 2014 /s/ Glenn D. Estrella By: Glenn D. Estrella Title: President and Chief Executive Officer
